 



EXHIBIT 10.9B

Amendment No. 2 to
Cenex Harvest States Cooperatives
Share Option Plan

WHEREAS, the Cenex Harvest States Share Option Plan (the “Plan”) was adopted by
the Company effective January 1, 1998 and was amended on August 31, 1998 and on
May 2, 2001; and

WHEREAS, the Cenex Harvest States Share Option Plan Committee (the “Committee”)
has recommended to the Board that the Plan be further amended to provide for
pricing of shares on a net asset value rather than market price basis; and

WHEREAS, the Plan provides that the Board of Directors of the Company may, from
time to time in its discretion, amend any provision of the Plan, in whole or in
part, with respect to any participant or group of participants.

NOW, THEREFORE, BE IT RESOLVED, That the Plan is amended, effective August 1,
2001, as follows.



1.   Section 2.15, previously defining “Market Price,” is amended and restated
as follows:

“Net Asset Value” means, in the case of open-end mutual fund shares, the net
asset value per share as reported by the fund on the applicable date of
reference hereunder. In the case of a share of stock of a private investment
company established by the Employer, the Net Asset Value means the
market-to-market value of the securities and other assets held by the private
investment company, plus any cash, minus all liabilities. Expenses and fees and
any reserves are accrued and taken into account for the purpose of determining
the Net Asset Value of the private investment company. For purposes of
determining the value of the private investment company’s assets, the Company
generally shall value any securities that is traded principally on a market for
which daily transaction prices are published at the last sale price on the date
of valuation. If there has been no sale of such security on such day, such
security shall be valued at the mean of the closing bid and asked prices on such
day. If no bid or asked prices are quoted on such day, such security shall be
valued by such method as the Company shall determine in good faith to reflect
its fair market value. Any security traded principally in a market for which
daily transaction prices are not published but for which bid and ask quotations
are available generally shall be valued at the latest bid price available on the
date of valuation. All other securities or investments and assets of the private
investment company, including securities whose market value cannot be readily
determined, shall be assigned such fair value as the Company shall in its sole
discretion determine in good faith to reflect its fair value. All values in
foreign currencies, if any, shall be converted into U.S. dollars at the average
interbank currency exchange rate at the close of business on the valuation day.

 



--------------------------------------------------------------------------------



 



2   Section 3.2 (d), “Effect of Dividends and Distributions with Respect to
Stock,” is amended by striking the following sentence from the end thereof: “Any
property acquired (or deemed to be acquired) through reinvestment will be added
to the Stock by rounding to the nearest one thousandth of a share and will be
subject to the applicable Option, without any adjustment to the Exercise Price.”
  3.   Section 3.3, “Exercise Price,” is amended by replacing the words “Market
Price” with the words “Net Asset Value” in each of the three places they appear.
  4.   In Section 3.5, the title shall be amended to read as follows: “Stock May
be Held in Trust.”   5.   Section 3.6, “Substitution of Assets Held in Trust,”
is amended by (i) replacing the words “Market Price” with the words “Net Asset
Value” in the first sentence; and (ii) changing the last sentence to read as
follows: “Such change in Option property shall be considered the grant of a new
Option and the terms of the Plan, including Articles III and IV, shall apply to
the grant of the new Option except that the Exercise Period under the new Option
Agreement shall not exceed the Exercise Period under the original Option
Agreement, the six-month waiting period to exercise the Option shall not be
applicable, any conditions of the grant recited in the original Option pursuant
to section 3.4 shall be carried over to the new Option, and the initial Exercise
Price of the new Option shall be equal to the initial Exercise Price of the
Option being replaced.”   6.   Section 5.4, “Change of Control,” is amended by
replacing the words “Market Price” with the words “Net Asset Value” in
Subsection (d) thereof.   7.   Section 6.2, “Powers of the Committee,” is
amended by replacing the word “stock” with the word “Stock” in subsection
(d) thereof.

RESOLVED FURTHER, That the Chief Executive Officer and the Cenex Harvest States
Share Option Plan Committee are authorized and empowered to take any and all
additional actions to implement the aforesaid resolution, including but not
limited to, the amendment of the trust agreement and the execution of
administrative and investment advisory agreements in order to fully implement
the resolution.

Adopted: 08/07/01

            CENEX HARVEST STATES COOPERATIVES
      By:   s/John Schmitz         John Schmitz        Its Executive Vice
President and CFO     

 